Citation Nr: 0535017	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 30, 
1999 for the grant of service connection for PTSD.  

3.  Entitlement to a disability evaluation in excess of 70 
percent for degenerative joint disease of the lumbosacral 
spine.  

4.  Entitlement to an effective date earlier than September 
3, 2000 for the grant of a 70 percent rating for degenerative 
joint disease of the lumbosacral spine.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the thoracic spine.  

6.  Whether a March 8, 1999 rating decision which granted 
service connection for a thoracic spine disability and 
assigned a 10 percent disability evaluation was clearly and 
unmistakably erroneous (CUE).  

7.  Whether a July 1952 rating decision which granted service 
connection for a low back disability was clearly and 
unmistakably erroneous (CUE).  

8.  Entitlement to service connection for a left shoulder 
disability, claimed as a frozen left shoulder.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
temporomandibular joint syndrome (TMJ).  

10.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with the 
decisions and, after being furnished a statement of the case, 
filed a substantive appeal.  

In July 2004, the veteran testified during a videoconference 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  Following the 
hearing, the veteran submitted additional evidence, 
accompanied by a waiver of initial RO review of such 
evidence.  See generally, 38 C.F.R. § 20.1304 (2004).  

The issue of service connection for TMJ syndrome and the 
issue of service connection for a cervical spine disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occasional 
nightmares.  During VA examination in May 2001 other 
psychiatric symptomatology was attributed to non-service-
connected disorders.  

2.  The RO received the veteran's initial claim seeking 
service connection for PTSD in July 30, 1999.  At the time of 
the February 2002 rating decision, there were no pending 
claims for service connection for PTSD filed prior to July 
30, 1999 for which the benefits awarded could have been 
granted.  

3.  The veteran's low back disorder is manifested by severe 
limitation of motion, moderate incomplete paralysis of the 
sciatic nerve and is productive of pronounced impairment.  
The old criteria are more favorable.

4.  The RO received the veteran's claim seeking entitlement 
to a TDIU on May 11, 2000.  

5.  The veteran's degenerative disc disease of the thoracic 
spine is characterized by mild degenerative changes and 
limitation of motion.  Ankylosis of the thoracic spine was 
not demonstrated.  

6.  At the time of the July 1952 RO decision, there was no 
specific claim for service connection for a thoracic spine 
disability, and the evidence of record did not establish that 
a thoracic spine disability was incurred during service.  

7.  The March 1999 decision that granted service connection 
for a thoracic spine disability was a reasonable exercise of 
rating discretion; the choice of Diagnostic Code was 
consistent with the evidence of record; and the effective 
date assigned was in accordance with applicable regulations.  

8.  The veteran's service medical records do not contain 
complaints or findings of a left shoulder disability.  
Arthritis of the left shoulder was not demonstrated within 
the first post-year period following discharge from service.  

9.  While there is current evidence of a left shoulder 
disability, diagnosed as a frozen left shoulder, there is no 
competent evidence linking such disability to an incident or 
injury sustained during service.  

10.  In a July 1994 decision, the RO, in pertinent part, 
denied a claim for service connection for residuals of dental 
trauma.  The veteran did not file a notice of disagreement 
with respect to such decision.  

11.  Additional evidence associated with the claims file 
since the July 1994 RO decision that denied service 
connection for residuals of dental trauma was not previously 
considered, is not cumulative or duplicative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).  

2.  The claim for an effective date prior to July 30, 1999 
for the grant of service connection for PTSD is without legal 
merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.156, 3.400 (2005).  

3.  The criteria for an evaluation in excess of 70 percent 
for degenerative joint disease of the lumbar spine with 
intervertebral disc syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 
5243, 8520 (2005).  

4.  The criteria for a separate 20 percent evaluation, but no 
more, for moderate incomplete paralysis of the sciatic nerve 
are met under the new criteria for rating the back (but do 
not result in an increase in the rating assigned under the 
old criteria).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124(a), Diagnostic Codes 5243, 8520 (2005).  

5.  Effective May 11, 2000, but no earlier, the criteria for 
a 70 percent evaluation for service-connected degenerative 
joint disease of the lumbosacral spine with intervertebral 
disc syndrome have been met.  38 U.S.C.A. §§ 5103, 5110 (West 
2002); 38 C.F.R. §§ 3.400 (2005).  

6.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the thoracic spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5291, (2001 and 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).  

7.  The July 1952 rating decision which determined that 
service connection was warranted for a low back disability 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2005). 

8.  The March 1999 rating decision that granted service 
connection for degenerative disc disease of the thoracic 
spine and assigned a 10 percent evaluation, effective May 6, 
1997 does not contain clear and unmistakable error.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2005).  

9.  A left shoulder disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2005).

10.  The July 1994 RO decision that denied service connection 
for residuals of dental trauma is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

11.  New and material evidence has been received to reopen a 
claim for service connection for TMJ.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (1999 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

While there are several letters in the claims file advising 
the veteran of the provisions of the VCAA, most recently, by 
way of a June 2004 letter, pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that he needed 
to send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining.  
Specifically, he was advised of the criteria to support 
claims for service connection, increased rating, and claims 
based upon submission of new and material evidence.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

As concerns the allegation of CUE in the July 1952 and March 
1999 RO decisions addressed in this decision, the provisions 
of the VCAA are not applicable to claims of CUE, as the 
determination is one solely of law, and the matter is 
determined on the basis of the record as it existed at the 
time of the decision in issue.  Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc). 

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical center.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded VA examinations as noted below.  
Finally, the veteran was afforded an opportunity to testify 
before the undersigned at the videoconference hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Evaluation of PTSD

The veteran contends that an evaluation greater than 30 
percent for service-connected PTSD is warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, pertaining to PTSD. PTSD is evaluated under a 
general rating formula, set forth at 38 C.F.R. § 4.130.  
Under such rating formula, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

In this matter, the evidence of record is limited to results 
of a May 2001, a January 2002 VA examination addendum and the 
veteran's hearing testimony.  A request for VA outpatient 
treatment records in February 2004 did not result in any 
treatment records for PTSD.  

During the VA examination in May 2001, the examiner noted 
that the veteran had a depressed mood and blunt affect.  She 
noted that the veteran was highly isolative, and spent all of 
his time in his apartment watching television.  He had very 
little contact with other people.  He saw his daughter 
occasionally.  The diagnoses were major depression with 
psychotic features and PTSD.  A Global Assessment of 
Functioning Score of 45 was assigned.  

In her addendum, dated in January 2002, the examiner 
clarified that the veteran primarily suffered from symptoms 
of depression and that his PTSD symptoms were much less 
prominent.  The examiner noted that his PTSD was manifested 
only by an occasional nightmare.  His other symptoms, 
including depressed mood, poor concentration, vague auditory 
hallucinations, and poor sleep were attributed to depression.  
The examiner was unable, however, to separate that portion of 
the GAF score attributable to PTSD versus that attributable 
to depression.  

Upon review of the evidence of record, the Board finds that 
an initial rating in excess of 30 percent for PTSD is not 
warranted.  In this respect, the veteran's PTSD is manifested 
only by occasional nightmares.  There is no competent 
evidence to suggest that the PTSD results in other symptoms 
characteristic of an evaluation greater than 30 percent, or 
that the disability results in occupational and social 
impairment with reduced reliability and productivity.  

While the May 2001 VA examination initially indicated that 
the veteran was very socially isolated, in her addendum, she 
was able to distinguish between the veteran's PTSD symptoms 
and those attributable to non-service-connected disabilities.  
The Board notes, in this regard, that if the manifestations 
of any service-connected and nonservice-connected 
disabilities cannot be differentiated, all symptoms must be 
included in determining the proper disability rating.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is 
not possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor and that such manifestations be attributed 
to the service-connected disability).  Here, the VA examiner 
has carefully distinguished those symptoms that are due to 
PTSD from those that due to an unrelated disorder.  Moreover, 
the VA examiner's opinion was based upon a review of claims 
file and his prior history.  

The Board has considered the GAF score assigned.  While a GAF 
score of 45 is indicative of serious symptoms, in this matter 
the score assigned is not consistent with the symptomatology 
that is attributable to the veteran's PTSD.  As such, the 
Board does not find that the GAF score, when considered along 
with the veteran's PTSD symptoms warrants the assignment of 
an evaluation greater than 30 percent.  

During the videoconference hearing in July 2004, the veteran 
read from the May 2001 VA examination report and did 
otherwise testify about his current PTSD symptomatology.  As 
such, the hearing testimony provides no basis for an 
increased rating.  

The presently assigned 30 percent evaluation for PTSD under 
Diagnostic Code 9411 accurately depicts the severity of the 
condition for the entirety of the rating period on appeal, 
and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
higher initial rating for PTSD, the benefit of the doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

III.  Effective Date For PTSD

Under the applicable criteria, generally, the effective date 
for an award based on, inter alia, an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application for that disability.  
38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation therefrom; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A.  § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the RO, in the February 2002 decision, granted 
service connection for PTSD, effective July 30, 1999, the 
date of receipt of the veteran's claim for service 
connection.  In a vaguely worded statement, filed in April 
2003, the veteran requested an effective date for the grant 
of service connection from January 1952, the day following 
separation from service.  However, the Board finds that there 
is no legal basis to assign an effective date for such award 
at any time prior to July 30, 1999.  At the time of the grant 
of service connection, there was no pending claim filed prior 
to July 30, 1999 pursuant to which the benefits awarded could 
have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for PTSD on July 30, 1999.  Prior to such time, 
the record contains no statement or communication from the 
veteran or his representative that constitutes a claim, or 
reflects an intent to apply, for service connection for PTSD 
that identifies any such issue as a benefit sought.

The Board also points out that, while the VA does have a duty 
to assist a claimant in developing facts pertinent to a  
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  In this case, the first 
document that can be construed as a claim for the benefits 
sought was filed on July 30, 1999.  

Accordingly, on these facts, July 30, 1999 is the earliest 
possible effective date for the grant of service connection 
for PTSD.  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by it.  
As, on these facts, no effective date for the grants of 
service connection earlier than July 30, 1999 is assignable, 
the claim for an earlier effective date for such grant must 
be denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

IV.  Evaluation of Low Back Disability

In April 1951, the veteran was involved in an automobile 
accident whereby he sustained a compression fracture at L4-5.  
Service connection for residuals of the fracture to L4-5 was 
granted by way of a July 1952 rating decision.  An initial 20 
percent evaluation was assigned.  In a November 1953 rating 
decision, the RO assigned a separate 10 percent evaluation 
for a demonstrable vertebral deformity.  

In the February 2002 rating decision on appeal, the RO 
granted a 70 percent evaluation for the service-connected low 
back condition.  The RO found that the disability was 
characterized by pronounced intervertebral disc syndrome, 
consistent with a 60 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  In addition, the veteran was 
entitled to a protected 10 percent rating under Diagnostic 
Code 5285, pertaining to a demonstrable deformity of the 
vertebral body.  The combined evaluation was 70 percent.  

The veteran contends that an evaluation in excess of 70 
percent is warranted.  

In addition to the laws and regulations cited above, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.  

The RO already has considered the severity of the veteran's 
low back disability under both the former and revised 
criteria, so he is not prejudiced by the Board doing the same 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran is in receipt of a 60 percent evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5243, formerly 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  Under the former Diagnostic Code 5293, a 60 
percent was the maximum schedular evaluation.  (He has a 
separate 10 percent rating for vertebral body abnormality.)

The only higher rating that could be assigned is a 100 
percent under Codes 5285, 5286, which would require residuals 
of fracture of the vertebrae requiring cord involvement, and 
the veteran be bedridden, or recurring leg braces or complete 
ankylosis with marked deformity and involvement of major 
joints or without joint involvement (Bechterew type).  See 38 
C.F.R. § 4.71a, Codes 5285, 5286.  A review of the record 
reveals that the veteran does not manifest such symptoms. 

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

The Board also recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that where 
evaluation is based on limitation of motion the question of 
whether pain and functional loss are additionally disabling 
must be considered, however, the Court has held that such 
consideration is not required when the current rating is the 
maximum disability rating for limitation of motion.  See, 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the 
veteran's 60 percent rating under Diagnostic Code 5293 
exceeds the maximum rating for limitation of motion of the 
lumbar spine.  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not warranted in this 
case.

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 60 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes.  With respect to the orthopedic 
impairment, the record shows that the veteran has severe 
limitation of motion of the lumbar spine, warranting the 
maximum 40 percent rating under Diagnostic Code 5292.  

In this respect, when the veteran was examined by VA in 
November 2000, his lumbar spine had forward flexion limited 
to 30 degrees and extension limited to 10 degrees, with pain 
on movement.  However, on VA examination in July 2003, lumbar 
spine motion was considerably reduced to only 10 degrees, 
however, extension had improved to 25 degrees.  

In terms of the neurological manifestation, in November 2000, 
there was no separate diagnosis of a neurologic disorder.  
There was, however, evidence of lower extremity 
radiculopathy.  During a July 2003 VA neurologic examination, 
the veteran was diagnosed with chronic bilateral lumbar 
radiculopathy.  

The most appropriate neurologic code under which to evaluate 
the veteran's neurological deficits is Diagnostic Code 8520, 
for impairment of the sciatic nerve.

With reference to the version of Diagnostic Code 5293, 
effective September 2002, if orthopedic manifestations of the 
veteran's low back disorders are rated 40 percent (based on 
severe limitation of motion) and the neurological 
manifestations are rated 20 percent (based on moderate 
incomplete paralysis of the sciatic nerve), the result of the 
combined rating table of 38 C.F.R. § 4.25 is a combined 
rating of 50 percent (when converted and adjusted to the 
nearest number divisible by 10).  So even by this method, a 
rating higher than the current 60 percent for the veteran's 
low back disability under the diagnostic criteria effective 
September 2002 is not warranted.  

Turning to the veteran's entitlement to an increased 
evaluation for his service-connected low back disorder under 
the current Diagnostic Code 5243, effective September 2003, 
there is no evidence that the veteran suffers from either 
unfavorable or favorable ankylosis of any of the spinal 
segments. (See Note 5 of Diagnostic Code 5243, effective 
September 2003).  As noted above, while the veteran had 
limited motion upon objective examination, there was no 
evidence of unfavorable ankylosis of the entire spine.  Thus, 
an increased rating under the revised Diagnostic Code 5243 is 
not warranted.  

The Board notes, however, that pursuant to Note (1) of 
Diagnostic Code 5243, a separate evaluation is warranted for 
the veteran's associated objective neurological abnormalities 
under an appropriate diagnostic code.

In this matter, there is objective evidence that the 
veteran's low back disability results in chronic bilateral 
lumbar radiculopathy.  The Board finds that such 
symptomatology is consistent with a 20 percent disability 
rating under Diagnostic Code 8520 pertaining to moderate 
incomplete paralysis of the sciatic nerve.  

In sum, for the reasons and bases discussed above, the Board 
finds that the criteria have not been met for an increased 
rating of the veteran's chronic low back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  

V.  Effective Date for Low Back Disability

By way of the February 2002 rating decision, the RO assigned 
a September 3, 1999 effective date for the grant of a 70 
percent evaluation for the veteran's service-connected low 
back disability.  The rating decision indicated that the 
effective date was chosen based upon the date of receipt of 
the veteran's claim.  

Generally, the effective date for an award based on a claim 
for increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Specific to 
claims for increase, the effective date may the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, it shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a). 

In this matter, the RO assigned an effective date of 
September 3, 2000.  The RO indicated that the September 3, 
2000 date was also the date that the veteran initiated a 
claim for a TDIU.   A review of the veteran's claims file, 
however, does not document receipt of a claim for benefits on 
September 3, 2000.  Rather, the record reflects, that on May 
11, 2000 the RO received a claim seeking entitlement to a 
TDIU.  

Accordingly, the Board finds that a claim for an increased 
rating for his service-connected low back disorder was filed 
on May 11, 2000.  The Board has reviewed the record for 
evidence that an increase in disability had occurred in the 
one-year period prior to the filing of the claim.  However, 
there is no evidence of record during this one-year period 
that pertains to treatment of the veteran's low back 
disability.  As such, there is no legal basis for assignment 
of an effective date prior to May 11, 2000.   

VI.  Evaluation Of Thoracic Spine Disability

The veteran contends that an evaluation in excess of 10 
percent is warranted for his service-connected thoracic spine 
disability.  

The thoracic spine disability is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5291, indicating a disability 
manifested by arthritis and limitation of motion of the 
dorsal (thoracic) spine.  Pursuant to Diagnostic Code 5010, 
arthritis due to trauma is evaluated on the basis of 
limitation of motion of the joint.  Pursuant to Diagnostic 
Code 5291, moderate or severe limitation of motion of the 
dorsal spine warranted a 10 percent evaluation.  A higher 
evaluation is not warranted unless there is evidence of 
favorable ankylosis of the dorsal spine.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2002).  

In this matter, a December 2000 x-ray exam revealed multi-
level degenerative disc disease resulting in mildly increased 
thoracic kyphosis.  An August 2002 x-ray examination noted no 
evidence of fracture.  A September 2002 CT scan of the 
thoracic spine revealed mild degenerative changes.  During 
examination in July 2003, the veteran could perform flexion 
to 10 degrees, extension to 25 degrees, and side bending to 5 
degrees.  

Upon review of the evidence, the Board finds that an 
evaluation greater than 10 percent under the former or 
revised rating criteria is not warranted.  As it pertains to 
the former rating criteria, while the thoracic spine 
disability is characterized by mild arthritic changes, and 
limited spine motion, the disability does not result in 
favorable ankylosis.  As such, a 20 percent rating pursuant 
to Diagnostic Code 5288 is not warranted.  

Pursuant to the revised rating criteria, there are no longer 
separate rating criteria for disabilities of the thoracic 
spine.  Rather, the revised regulations evaluate disabilities 
of the thoracolumbar spine.  The veteran is already in 
receipt of a 60 percent evaluation and a separate 10 percent 
evaluation under the revised rating criteria, thus an 
additional compensable evaluation under the revised rating 
criteria would result in impermissible "pyramiding".  
38 C.F.R. § 4.14.  Hence, evaluation of the thoracic spine 
disability under the revised rating criteria would not result 
in an increased disability rating.  

Additionally, the Board finds that there is no showing that 
the veteran's thoracic spine disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, for the reasons and bases discussed above, the Board 
finds that the criteria have not been met for an increased 
rating of the veteran's thoracic spine disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  

VII.  CUE 

The veteran contends that clear and unmistakable error (CUE) 
existed in a July 1952 rating decision and a March 1999 
rating decision.  With respect to the July 1952 decision, he 
alleges that he had a then-pending claim for service 
connection for a thoracic spine disability and that the RO's 
failure to adjudicate the claim resulted in CUE.  With 
respect to the March 1999 RO decision that granted service 
connection for a thoracic spine disability, the veteran 
alleges that the RO should have rated the disability under 
Diagnostic Code 5285-5291.  He further alleges that an 
effective date should be January 14, 1952.  

In determining whether either the July 1952 or March 1999 RO 
decisions were clearly and unmistakably erroneous, the 
following three-prong test is used: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it  not been made, would have 
manifestly changed the outcome at  the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the  time of the prior 
adjudication in question.  See Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked-
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A review of the claims file reveals that the veteran filed 
his initial claim for compensation in January 1952.  In 
pertinent part, he claimed entitlement to service connection 
for a "back injury".  Evidence included with the claim 
included the veteran's service medical records and post-
service medical treatment records.  The records reveal that 
during service the veteran was involved in an automobile 
accident and sustained a compression fracture to L4-L5.  
During a physical examination in May 1952 physical complaints 
and objective findings were limited to the veteran's low 
back.  

A May 1952 x-ray of the thoracic spine noted minimal anterior 
wedging of D-7, D-8, and D-8.  The examiner noted that the 
appearance was consistent with trauma to the area.  However, 
he further noted, that there was "nothing to indicate 
whether this constitutes an old or new injury."  

The July 1952 RO decision, in pertinent part, granted service 
connection for residuals of a fracture to L-4 and L-5.  

The Board finds that there was no CUE in the July 1952 rating 
decision for failing to grant service connection for a 
thoracic spine disability.  In this respect, the evidence at 
the time showed that the veteran sustained a low back injury 
following the automobile accident in service.  There were no 
specific findings of a thoracic spine disability during 
service or during the post-service orthopedic examination.  
Rather, the veteran's complaints and the objective findings 
were limited to the low back.  

The Board acknowledges that there was evidence, namely the 
May 1952 x-ray examination that showed minimal anterior 
wedging of D-7, D-8, and D-8.  However, the examiner did not 
link the condition to the veteran's service as the x-ray 
evidence was inconclusive as to whether it was an old or new 
injury.  As such, the Board finds that it was a reasonable 
exercise of the RO's rating discretion to limit the award of 
service connection to the lumbar spine disability, and that 
the failure to consider service connection for a thoracic 
spine disability did not amount to CUE.  

With respect to the March 1999 RO decision, the evidence 
reveals that during a RO hearing in May 1997, the veteran's 
representative raised a new claim, seeking service connection 
for a thoracic spine disability.  

In November 1998, the RO scheduled the veteran for a VA 
examination.  The examination request form indicated that the 
veteran would be filing a claim seeking service connection 
for a thoracic spine disability.  

The veteran underwent a VA examination in December 1998.  A 
physical examination revealed limited motion and pain to 
palpation over the mid-lumbar area.  X-rays revealed subtle 
anterior wedging of the T-9 vertebra of indeterminate age, 
and degenerative disc disease of T7-T8 and T8-T9.  The 
examiner opined that the veteran's current thoracic spine 
disability was related to an automobile accident during 
service.  

In February 1999, the veteran filed a claim seeking service 
connection for a thoracic spine disability.  

In March 1999, the RO granted service connection for 
degenerative disc disease of the thoracic spine.  A 10 
percent disability evaluation was assigned, under Diagnostic 
Code 5291.  The effective date was May 6, 1997.  

The Board has considered the veteran's contentions, however, 
the Board finds no CUE in the March 1999 rating decision.  
The Board finds no error in the Diagnostic Code assigned by 
the RO.  The VA examination revealed limited motion of the 
dorsal spine.  The RO chose Diagnostic Code 5291 pertaining 
to limitation of motion of the dorsal spine.  In addition, 
the Board does not find that the RO was required to assign a 
rating under Diagnostic Code 5285.  Such Diagnostic Code is 
premised upon findings of residuals of fractured vertebrae.  
In this matter, there was no there was no evidence that the 
thoracic vertebrae were fractured.  Rather, there was 
evidence of anterior wedging and degenerative disc disease.  

Nevertheless, to the extent that the veteran disagrees with 
how the RO weighed and evaluated the evidence in March 1999 
such does not support a CUE finding.

With respect to the effective date assigned, in this matter, 
the RO assigned an effective date of May 6, 1997.  That date 
corresponded to the date of the RO hearing in which the 
veteran's representative first raised the claim seeking 
service connection for a thoracic spine disability.  

The Board notes that the effective date assigned is 
consistent with applicable laws and regulations and does not 
constitute CUE.  

Under the applicable criteria, generally, the effective date 
for an award based on, inter alia, an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application for that disability.  
38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation therefrom; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In this matter, the date of the claim is on May 6, 1997 and 
that is the date the RO assigned.  As such assignment was in 
accordance with applicable laws and regulations there is no 
CUE.  

In short, the Board concludes that the July 1952 and the 
March 1999 rating decision do not include the kind of error 
of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error, and there is no basis alleged upon which to 
find CUE in these decisions.  The motion for revision of the 
decisions of the basis of CUE, therefore, is denied.  

VIII.  Left Shoulder Disability

The veteran contends that service connection is warranted for 
a left shoulder disability.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, arthritis may qualify for presumptive service 
connection if it manifested to a degree of 10 percent or more 
within one year from the date of separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005). 

The Board has carefully reviewed the record in this case.  
The Board finds, however, that the preponderance of the 
evidence is against the claim.  In this respect, a review of 
the veteran's service medical records does not reveal 
complaints, treatment, or diagnoses of a left shoulder 
condition, or evidence of arthritis within the year following 
discharge from service.  

There is evidence a current left shoulder disability.  During 
a VA examination in May 2001, the veteran was diagnosed with 
a frozen left shoulder.  An x-ray revealed degenerative 
arthritis of the upper and mid cervical spine and 
osteoarthritis.  While there is evidence of a current left 
shoulder disability, there is no competent evidence, however, 
linking that current disability to the veteran's active duty 
military service.  

The Board has considered references in the examination report 
to a history of injury to the left shoulder during service.  
However, a bare transcription of lay history unenhanced by 
any additional medical comment by the examiner is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  In addition, the Board has considered the 
veteran's contention that a current disability is related to 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a left 
shoulder disability is denied.  The application of the 
reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).

IX.  Temporomandibular Joint Syndrome (TMJ)

The veteran claims entitlement to service connection for TMJ 
claimed as due to an automobile accident during service.  

A review of the veteran's claims file reveals that service 
connection for residuals of dental trauma was denied by the 
RO in a July 1994 decision.  The veteran was advised of that 
decision.  While the veteran filed a notice of disagreement 
with respect to other issues addressed in that decision, a 
notice of disagreement was not filed with respect to the 
denial of service connection for residuals of dental trauma.  
As such, the decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

Evidence before the RO at that time included the veteran's 
service medical records and the results of a December 1993 VA 
examination.  The VA examination did not include a dental 
examination.  The RO found that the veteran's service medical 
records did not show evidence that he sustained dental trauma 
as a result of an automobile accident in May 1951.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  In this matter, the veteran filed 
his claim to reopen service connection for residuals of 
dental trauma in July 1999.  Hence, the Board will apply the 
version of 3.156(a) in effect at that time (culminating in 
the current appeal); that version appears in the 1999 edition 
of Title 38 of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156 (1999).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Since the July 1994 decision, in May 2001, the veteran 
underwent a VA dental examination.  Therein, the veteran 
reported that he lost several teeth and was rendered 
unconscious as a result of the May 1951 automobile accident.  
He complained of current pain in the left TMJ, which he 
attributed to the accident.  He stated that his jaw locked-up 
1 to 2 times per year.  A Panorex revealed a slight steep 
eminence TMJ on the right and left side.  The examiner noted 
that the TMJ disorder "may" be associated with the accident 
during service.  

In July 2004, the veteran testified during a videoconference 
hearing before the undersigned.  Therein, the veteran 
testified as to the circumstances surrounding the automobile 
accident in May 1951.  He submitted a copy of a December 1951 
Dental Health Record.  The record reveals a diagnosis of 
"malocclusion of the traumatic type - cross bite rt. side".  

The Board finds that the veteran has submitted new and 
material evidence sufficient to reopen the previously denied 
claim seeking service connection for residuals of dental 
trauma.  In this respect, he has submitted evidence showing a 
current dental disorder and an opinion linking that current 
disorder to service.  While the VA examiner did not have the 
benefit of review of the veteran's claims file and while his 
opinion is less than definite, the Board notes that for 
purposes of reopening a finally denied claim, the evidence 
need only, at a minimum, "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability", even where it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  As such, and as new and 
material evidence has been submitted, the criteria for 
reopening the claim for service connection for a TMJ 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

In light of the Board's decision above that the claim of 
service connection for a TMJ disability is reopened, the 
claim must be reviewed on a de novo basis.  



ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.  

An effective date earlier than July 30, 1999, for the grant 
of service connection for PTSD, is denied.  

An evaluation in excess of 70 percent for degenerative joint 
disease of the lumbosacral spine is denied.  

A separate 20 percent evaluation for moderate incomplete 
paralysis of the sciatic nerve is granted if a separate 
orthopedic rating is assigned for the back under the new 
rating criteria (which are less favorable in this case than 
the 70 percent rating assigned under the old criteria), 
subject to the law and regulations governing the payment of 
monetary benefits.  

An effective date of May 11, 2000, but no earlier, for the 
grant of a 70 percent evaluation for degenerative joint 
disease of the lumbosacral spine with intervertebral disc 
syndrome with radiculopathy to both extremities, is granted.  

An evaluation in excess of 10 percent for degenerative disc 
disease of the thoracic spine is denied.  

The motion to revise the July 1952 RO decision on the basis 
of clear and unmistakeable error is denied.  

The motion to revise the March 1999 RO decision on the basis 
of clear and unmistakeable error is denied.  

Service connection for a left shoulder disability is denied.  

New and material has been received to reopen the claim for 
service connection for TMJ; to this limited extent, the 
appeal is granted.  



REMAND

In light of the Board's decision above that the claim of 
service connection for TMJ is reopened, the claim must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as he is 
provided adequate notice and opportunity to present argument 
and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that, 38 U.S.C.A. § 5103A(d) provides that 
medical examinations are needed in cases where the evidence 
of record, to include all information and lay and medical 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.  

In this matter, the veteran was afforded a VA examination in 
May 2001.  However, the veteran's claims file was not 
available for review by the examiner.  In addition, there 
remains some question as to the likelihood that the veteran's 
current TMJ condition was incurred as a result of an injury 
during service.  Accordingly, the Board finds that an 
additional VA examination is warranted.  

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claim on 
appeal.  

With respect to the claim for service connection for a 
cervical spine disability, on his substantive appeal (VA Form 
9, Appeal To Board Of Veterans' Appeals), received by the RO 
in December 1997, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  It appears, however, that 
following receipt of his VA Form 9, the RO conducted 
additional development on other pending claims.  The veteran 
was afforded a hearing before the undersigned in July 2004; 
however, no mention was made of the claim for service 
connection for a cervical spine disability.  Thus, there 
remains a question as to whether the veteran still wants a 
hearing.  

To date, the veteran has not been afforded the requested 
hearing before a Veterans Law Judge, and there is no 
indication that the veteran has withdrawn his request or 
otherwise waived his right to a Board hearing; hence, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700 (2005).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for a TMJ 
disorder since discharge from service.  
If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  All records and/or responses 
received should be associated with the 
claims file.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the severity and etiology of any TMJ 
disorder diagnosed.  The claims folder 
must be made available to the physician 
for review in conjunction with the 
examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  

Following the examination, the examiner 
is requested to render an opinion as to 
whether it is as likely as not (i.e., at 
least a 50 percent probability) that a 
current TMJ disorder diagnosed is related 
to trauma sustained during service.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

3.  After completing the requested 
actions, the RO should adjudicate the 
claim of service connection for a TMJ 
disability in light of all pertinent 
evidence of record.  If any benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
Supplemental Statement Of the Case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

4.  Appellant should be provided all 
appropriate notice and assistance in 
developing the claim of service 
connection for a cervical spinal 
disorder.  If any additional evidence is 
received, this matter should then be 
readjudicated.

5.  If the claim remains denied, after a 
supplemental statement of the case is 
issued, as indicated, the RO should 
schedule the veteran for a hearing before 
a Veterans Law Judge as concerns his 
claim seeking service connection for a 
cervical spine disability.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  Unless the veteran indicates (in 
a signed writing) that he no longer wants 
a hearing, the hearing should be held, 
and the claims file thereafter returned 
to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


